Citation Nr: 9907518	
Decision Date: 03/19/99    Archive Date: 03/24/99

DOCKET NO.  98-18 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to payment of educational assistance benefits 
under Chapter 30, Title 38, United States Code, at the full-
time rate for the entire period of enrollment from August 17, 
1998 through December 18, 1998.


ATTORNEY FOR THE BOARD

L. Helinski, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1975 to 
January 1995.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1998 determination by 
the Muskogee, Oklahoma, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which determined that the 
veteran's rate of payment for educational benefits was the 
three-quarter time rate from August 17, 1998 to September 7, 
1998, the full-time rate from September 8, 1998 through 
October 16, 1998, and the three-quarter time rate from 
October 17, 1998 through December 18, 1998.


FINDINGS OF FACT

Golden West College has certified the veteran's enrollment as 
11 credit hours from August 17, 1998, through September 7, 
1998, as 12 hours from September 8, 1998, through October 16, 
1998, and as 11 credit hours from October 17, 1998, through 
December 18, 1998.


CONCLUSION OF LAW

The criteria for entitlement to payment of Chapter 30 
educational assistance at the full time rate for the entire 
period of enrollment from August 17, 1998, through December 
18, 1998, have not been met.  38 U.S.C.A. § 3688(a)(4) (West 
1991); 38 C.F.R. §§ 21.4270, 21.4272 (1998). 


REASONS AND BASES FOR FINDING AND CONCLUSION

In the present case, the veteran essentially seeks a higher 
rate of payment of educational assistance benefits, awarded 
under Chapter 30, Title 38, United States Code, for 
coursework pursued from August 1998 to December 1998.  
Specifically, the veteran maintains that she should have been 
paid at the full-time rate for that entire semester, rather 
than just from September 8, 1998 through October 16, 1998.  

A brief review of the history of this appeal reveals that in 
July 1998, an Enrollment Certification was received from 
Golden West College, reflecting that the veteran was enrolled 
in a nursing program; the type of training was undergraduate 
standard college degree.  The veteran was certified for 12 
credit hours from August 17, 1998, through December 18, 1998.  
Based on that information, in July 1998, the RO awarded the 
veteran education benefits at the full-time rate for the 
entire period from August 17, 1998, through December 18, 
1998.  

Subsequently, in September 1998, the RO received a Notice of 
Change in Student Status (VA Form 22-1999b) from Golden West 
College.  The certifying official from the college indicated 
that the veteran was actually enrolled in 11 credit hours for 
the whole semester, with an additional one credit hour course 
for a six week period, from September 8, 1998 to October 16, 
1998.  Consequently, in September 1998, the RO changed the 
veteran's rate of payment of educational assistance benefits 
to the three-quarter time rate for the period August 17, 
1998, through September 7, 1998; the full-time rate from 
September 8, 1998, through October 16, 1998; and the three-
quarter time rate from October 17, 1998 through December 18, 
1998.

The veteran essentially contends that she should have been 
paid at the full-time rate for the entire semester as she was 
enrolled in a total of 12 credits, which was considered full-
time.  She acknowledges that although one of the classes was 
only one credit, and only met for six weeks, that during 
those six weeks the class met for three hours a week, as 
opposed to meeting for one hour a week for 18 weeks.  She 
maintains that her enrollment was considered full-time by the 
college administration, and financial offices, and as such, 
it should be deemed full-time by the VA.

According to VA law, an institutional undergraduate course 
offered by a college on a standard quarter-hour or semester-
hour basis, shall be considered a full-time course when a 
minimum of fourteen semester hours per semester or the 
equivalent thereof, for which credit is granted towards a 
standard college degree, is required, except that where such 
college or university certifies, upon the request of the 
Secretary, that (A) full-time tuition is charged to all 
undergraduate students carrying a minimum of less than 
fourteen such semester hours or the equivalent thereof, or 
(B) all undergraduate students carrying a minimum of less 
than fourteen such semester hours or the equivalent thereof, 
are considered to be pursuing a full-time course for other 
administrative purposes, then such an institutional 
undergraduate course offered by such college or university 
with such minimum number of such semester hours shall be 
considered a full-time course, but in the event such minimum 
number of semester hours is less than twelve semester hours 
or the equivalent thereof, then twelve semester hours or the 
equivalent thereof shall be considered a full-time course.  
38 U.S.C.A. § 3688 (a)(4) (West 1991); 38 C.F.R. § 21.4272 
(1998); see also 38 C.F.R. § 21.4270(c), and note 2. 

The Board notes here that the provisions of 38 C.F.R. 
§ 21.4270 regarding measurement of courses are set forth in 
terms of clock hours and sessions per week.  In the present 
case, it appears that the veteran was enrolled for less than 
12 hours per week for the fall 1998 term except for the 
period from September 8, 1998, through October 16, 1998.  The 
applicable law and regulations as set forth in the preceding 
paragraph dictate that in the event that a school views less 
than 12 hours as full time for some purposes, then VA will 
nevertheless consider 12 hours as the minimum for full time 
payment of benefits.  

The Board understands the veteran's contentions, but the law 
appears to clearly preclude payment at the full time rate for 
any period in which the veteran was not enrolled for a 
minimum of 12 credit hours.  During the periods she was 
enrolled for only 11 credit hours, she was only entitled to 
the 3/4 time rate.  38 U.S.C.A. § 3688 (a)(4) (West 1991); 
38 C.F.R. § 21.4272 (1998); see also 38 C.F.R. § 21.4270(c), 
and note 2.


ORDER

The appeal is denied. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



